Citation Nr: 0301720	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  96-43 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel




INTRODUCTION

The veteran served on active duty from October 1984 to May 
1994.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) at St. 
Petersburg, Florida.  In June 1998, the Board remanded the 
case to the RO for additional evidentiary development and 
adjudication.  The case has been returned to the Board for 
further consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Chronic allergic rhinitis was not present during service.

3.  The veteran had sinusitis during service and was 
diagnosed with sinusitis following service.


CONCLUSION OF LAW

Allergic rhinitis was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326, 
3.655 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appellant's claim and appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002).  The VCAA is liberalizing 
and is therefore applicable to this case.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefit sought in the 
October 1995 statement of the case.  The statement of the 
case and the supplemental statements of the case provided the 
veteran with a summary of the evidence in the record used for 
the determination.  A March 2001 VA letter to the veteran 
advised him of the requirements for the benefit sought and of 
the evidence that would support his claim.  Therefore, the 
veteran was advised of the evidence necessary to substantiate 
his claim.  The March 2001 VA letter also advised the veteran 
to provide information to enable VA to obtain any additional 
pertinent evidence.  The veteran has received VA examinations 
and was scheduled for further examination as a result of the 
Board's remand.  However, he did not report for the 
examination.  He was advised of this in the notice to the 
June 2001 rating decision and in the January 2002 
supplemental statement of the case.  The service medical 
records have been obtained.  The veteran has not identified 
additional relevant evidence of probative value to this claim 
that has not already been sought and associated with the 
claims file.  Accordingly, the facts relevant to this claim 
have been properly developed and there is no further action 
to be undertaken to comply with the provisions of the VCAA.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2002).  The disease entity must be identified and 
shown to be chronic during service.  In the absence of 
chronicity, continuity of symptomatology following discharge 
is required.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may also be granted when all of the evidence 
demonstrates that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

When a claimant fails to report without good cause shown for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(a), (b) (2002).

In June 1998, the Board remanded this case to the RO for 
additional examination of the veteran.  However, he failed to 
report for the examination.  He was notified of this failure 
to report in the notice to the June 2001 rating decision and 
in the January 2002 supplemental statement of the case.  No 
cause has been alleged for the failure to report for the 
examination.  Since this is an original compensation claim, 
the claim must be considered based on the evidence of record.  
38 C.F.R. § 3.655(a), (b) (2002). 

The veteran is claiming service connection for rhinitis 
[inflammation of the mucous membrane of the nose, Dorland's 
Illustrated Medical Dictionary 1459 (28th ed. 1994)].  He is 
currently service connected for sinusitis [inflammation of 
the sinus, Dorland's Illustrated Medical Dictionary 1532 
(28th ed. 1994)].  Service medical records, dated in January 
1987, January 1988, October 1991, December 1991, January 
1992, November 1992, and February 1993, show assessments of 
sinusitis.  Additionally, medical records in May 1990 show 
eustachian tube dysfunction and in November 1991 
pharyngitis/upper respiratory infection.  Only one service 
medical record in July 1993 shows an assessment of rhinitis.  
This was in addition to assessments of chronic eustachian 
tube dysfunction and rhinolith [a nasal stone or concretion, 
Dorland's Illustrated Medical Dictionary 1460 (28th ed. 
1994)] extracted.  Records subsequent to this, including an 
August 1993 X-ray report shows ethmoid sinus disease and a 
November 1993 CT [computed tomography] report shows small 
polyp versus mucous retention cyst in the right maxillary 
sinus.  A December 1994 allergy clinical record indicates the 
veteran was pending sinus surgery and that there was no 
evidence of allergic component.  In February 1994 the veteran 
underwent surgery for disorders that included chronic 
sinusitis.  Rhinitis was not one of the disorders listed as a 
diagnosis.  The May 1994 discharge examination report notes 
the nose and sinuses were normal.  All of these records 
subsequent to July 1993, including the records related to the 
nasal surgery, show that the veteran did not have allergic 
rhinitis but rather had a sinus disease for which service 
connection has already been established.  

A March 1995 VA general medical examination report indicates 
the veteran had problems with his nose and had undergone a 
surgical procedure.  The examiner indicated the veteran's 
problem was likely one of either allergic rhinitis, or a 
vasomotor and perennial rhinitis.  A March 1995 VA ear 
disease examination shows a diagnosis of chronic rhinitis and 
sinusitis.  A July 1997 VA general medical examination report 
shows a diagnosis of chronic sinusitis.

During service, the veteran was generally assessed with 
sinusitis.  An assessment of rhinitis was only shown on one 
occasion with other coexisting assessments.  The nose was 
normal at discharge.  Therefore, the veteran did not have 
chronic rhinitis during service.  The March 1995 VA general 
medical examination does show the veteran had rhinitis.  
Sinusitis was not diagnosed by the examiner, however, it was 
diagnosed at the March 1995 ear disease examination and at 
the July 1997 examination.  While there may be a question as 
to the correct postservice diagnosis for the veteran's nasal 
problems, service connection for sinusitis has been 
established since that is the disorder that he was shown to 
have had in service and he has been diagnosed with it 
following service.  The Board remanded this case to the RO 
for further examination in an attempt to determine whether 
the veteran has rhinitis that is separate from the sinusitis.  
However, the veteran failed to report for the examination and 
has provided no other evidence to show that rhinitis is a 
separate disorder from the sinusitis.  The veteran has the 
burden of proof or the responsibility of presenting and 
supporting a claim.  See 38 U.S.C.A. § 5107 (West 1991 & 
Supp. 2002).  However, he has not met this burden of showing 
that he presently has allergic rhinitis that was incurred in 
service in addition to the currently service connected 
sinusitis.  

The veteran had sinusitis in service and has received a 
diagnosis of sinusitis following service.  He did not have 
chronic allergic rhinitis during service.  Accordingly, the 
preponderance of the evidence is against the claim for 
service connection for allergic rhinitis.  38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326, 
3.655 (2002). 


ORDER

Entitlement to service connection for allergic rhinitis is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

